Citation Nr: 0305302	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the left first metacarpal with 
traumatic arthritis and carpal tunnel syndrome.

(The issues of entitlement to service connection for a right 
hand disability as secondary to the service-connected left 
hand disability and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) will be the subjects of a later Board 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board is 
undertaking additional development on the issue of 
entitlement to service connection for a right hand 
disability.  When it is completed, the Board will provide any 
notice of the development required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue as well as the deferred issue of 
entitlement to a TDIU due to service-connected disability.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran is right handed.

3.  The residuals of a fracture of the left first metacarpal, 
with arthritis and carpal tunnel syndrome, have resulted in 
functional impairment of the veteran's left hand such that he 
would be equally well-served by an amputation below the elbow 
with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation residuals of a 
fracture of the left first metacarpal, with arthritis and 
carpal tunnel syndrome, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.63, 
4.71a, Diagnostic Code 5125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claim decided herein was most recently considered by the 
RO.  The record reflects that through a statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
considered by VA, and the reasons for the determinations made 
relevant to the issue decided herein.  In the supplemental 
statement of the case issued in October 2002, the veteran was 
informed that he should identify or submit evidence relevant 
to his claimed disability.  In that document the veteran was 
also informed of the enactment of the VCAA, the information 
needed from him to enable the RO to obtain evidence in 
support of his claim, the assistance that VA would provide in 
obtaining evidence on his behalf, and the evidence that he 
should submit if he did not desire VA's assistance in 
obtaining such evidence.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the claims file contains records 
of post-service treatment and evaluation of the veteran's 
left upper extremity disability, to include a report of VA 
examination completed in February 2002.  Such medical 
evidence is sufficient for rating purposes, supporting the 
grant of benefits herein.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5214 pertains to ankylosis 
of the wrist.  For the minor wrist, a 40 percent rating is 
warranted where ankylosis is unfavorable, in any degree of 
palmar flexion, or where there is ulnar or radial deviation.  
Extremely unfavorable ankylosis will be rated as loss of use 
of the hand under 38 C.F.R. § 4.71a, Diagnostic Code 5125, 
which provides that loss of use of a minor hand warrants 
assignment of a 60 percent rating.  See Note, Diagnostic 
Code 5214.

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  
38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2002).

Factual Background

Available service records are limited to the report of 
physical examination completed prior to discharge and dated 
in August 1946.  That report includes note that the veteran 
fractured his left hand in June 1946.  It was stated to be 
nonsymptomatic, without disability at the time of discharge.

In a rating decision dated in January 1987, the RO granted 
service connection and assigned a 20 percent rating for a 
fracture of the first left metacarpal with traumatic 
arthritis affecting the second metacarpal and the metacarpal 
navicular articulation.

In May 1995, the veteran claimed increased problems with both 
of his hands and indicated that such problems rendered him 
unemployable.  A letter from the veteran's prior employment 
union, dated in July 1995, indicates that the veteran retired 
in August 1987.

The veteran presented for a VA examination in June 1995.  At 
that time he gave a history of having injured his left hand 
during service.  He complained of pain in his left thumb 
area.  The examiner noted a one-centimeter shortening of the 
distal phalanx with some slight tenderness at the distal 
portion of the left thumb and a deformity at the proximal 
metacarpal joint of the thumb.  The veteran demonstrated a 
reduced range of motion and the veteran was unable to appose 
his thumb to his fingers.  He was also unable to flex his 
fingers very much.  He was sensitive to palpation in the area 
of the old fracture, where there was a two-inch scar.  He 
demonstrated grip strength of 2/5.  The examiner also noted a 
slightly positive Tinel's over the median nerve.  There was 
no swelling.  X-rays showed a malunion of the fracture of the 
base of the left thumb with degenerative disease of the 
adjacent joints of the carpal metacarpal area.  X-rays showed 
severe degenerative joint disease of the left first and 
second metacarpal joints, as well as a deformity of the first 
metacarpal, a mild contracture of the fifth finger and a 
metallic foreign body in the soft tissues of the palm. 

VA outpatient records dated in 1994 and 1995 reflect that the 
veteran received medications for throbbing pain in his left 
wrist.  Private records show similar complaints.

In a statement received in March 1996, the veteran complained 
that his left hand residuals were more than "minor" thus 
warranting entitlement to a higher rating, of at least 30 or 
40 percent.  

In a statement dated in April 1998, J. Piker, M.D., reported 
treatment of the veteran for left hand and arm complaints in 
December 1995.  Dr. Piker noted the veteran's history of an 
in-service accident and indicated the veteran was being 
treated with Vicodin.  

The veteran presented for a VA examination in May 1998.  At 
that time he was 72 years old.  He reported he had injured 
his left hand during service and stated an inability to use 
his hands.  He identified difficultly with the left hand due 
to severe pain.  The diagnoses were degenerative joint 
disease of the left thumb carpal metacarpal joints, early 
left carpal tunnel syndrome, partial amputation of the left 
thumb at the distal tip and cervical radiculopathy of the 
left arm.  The examiner reported that physical examination of 
the right hand revealed a deformity at the thumb's carpal 
metacarpal joint, apparently misreferencing the veteran's 
left hand.  The examiner noted that the veteran was unable to 
fully extend that thumb joint and that there was pain on 
motion.  Also noted was an inability to oppose the thumb to 
the little finger and gross tenderness on the wrist as well 
as evidence of a two-inch scar over the old fracture area 
site.  The veteran's grip strength was 1/5 at that time and 
his wrist motion was described as markedly reduced, with 
flexion to 15 degrees, extension to five degrees, radial 
deviation to 10 degrees, ulnar deviation to 15 degrees, 
supination to 45 degrees and full pronation.

In a rating decision dated in November 1988, the RO increased 
the evaluation assigned to 40 percent, effective May 12, 
1995.  

In September 1999, the veteran testified at a personal 
hearing.  He indicated that he had pain and grip weakness in 
both hands preventing him from doing the mechanical work he 
had done all of his life.

In a statement dated in November 2000, Dr. Piker, reported 
treatment of the veteran for residuals of his in-service left 
arm injury.  Dr. Piker cited to complaints of pain as well as 
parasthesias over the affected area.

In September 2001, the veteran appeared for a VA examination.  
He offered a history of an in-service injury to the left 
hand.  The examiner set out demonstrated motion ranges 
pertinent to that hand.

Also of record are medical documents considered by the Social 
Security Administration (SSA).  SSA records reflect that the 
veteran was determined disabled and eligible for benefits in 
1987 based on disabilities of asthma and hypertension.  
Stated physical impairments in SSA records and associated 
medical records include that the veteran was limited to 
lifting 20 pounds and lifting and carrying 10 pounds, but 
that he was unlimited in reaching, handling, fingering, and 
feeling.  

In November 2001, the veteran presented for a VA examination.  
He gave a history of in-service injuries to both hands.  He 
identified himself as having always been right handed.  The 
examiner set out motion and strength testing results 
pertinent to both hands.  The impression was a bilateral 
decrease in grip and pinch strength, as well as motion in 
both hands and both wrists.  Fine motor skills were also 
decreased bilaterally.  In November 2001, muscles examination 
resulted in a diagnosis of degenerative arthritis of the left 
wrist and hand secondary to the service-sustained injury.  
Relevant to the left hand that examination report sets out 
that the veteran manifested discomfort on motion, atrophy, 
incoordination and weakened movement; all were stated to be 
directly related to the in-service injury.  The examiner 
stated that the veteran was 75 years old and not a generally 
good candidate to obtain employment but that relevant to his 
left hand it would prevent him from engagement in activity 
requiring use of the left hand.  

The claims file also contains a February 2002 clarifying 
opinion.  The VA examiner noted a history of the veteran 
having sustained injury to both hands during active service.  
The examiner opined that currently identified arthritis of 
the left first metacarpal was directly related to the in-
service fracture, but that the carpal tunnel syndrome was 
not.  The veteran had dorsiflexion to 25 degrees on the right 
and 20 degrees on the left.  Overall flexion was to 70 
degrees on the right and 60 degrees on the left.  Ulnar 
deviation was 20 degrees to the right and 15 degrees on the 
left, and radial deviation was to 15 degrees on the right and 
zero degrees on the left.  The examiner summarized that the 
use of the veteran's left hand was very limited.  The 
examiner noted that there was diminished sensation over the 
volar aspect of both hands related to the carpal tunnel 
syndrome, unrelated to the original injury.  The examiner 
opined that there was weakened movement and fatigability 
related to the left hand, but that as the veteran was not 
using his left hand it was not expected that his complaints 
would increase.  The examiner opined that the veteran was not 
able to perform any type of gainful employment that would 
require the use of the left hand.

Analysis

The veteran is right-handed and is currently assigned a 40 
percent rating for his left (minor) hand pursuant to 
Diagnostic Code 5124.  That code provides, however, that 
extremely unfavorable ankylosis of the minor hand may be 
rated as 60 percent disabling under Diagnostic Code 5215 
pertaining to loss of use.  VA determines loss of use based 
on consideration of the actual remaining hand function, to 
include whether the acts of grasping and manipulation, for 
example, could be accomplished equally well by an amputation 
stump with prosthesis.  

In this case, the June 1995 examiner noted that the veteran 
was very limited in flexion of the fingers and thumb on the 
left hand and that the veteran was also unable to appose his 
thumb to his fingers.  Also noted at that time was that the 
veteran's left hand grip strength was only 2/5.  In May 1998, 
the VA examiner again noted that the veteran was unable to 
fully extend his thumb or to oppose the thumb to the little 
finger.  The veteran's grip strength had decreased to 1/5 and 
he demonstrated markedly decreased left wrist motion.  
Consistent with the above are the results of examination in 
November 2001, showing that the veteran had decreased grip 
and pinch strength and decreased fine motor skills with 
atrophy, incoordination and discomfort with motion of the 
left hand.  That examiner noted that the veteran would not be 
able to perform employment functions requiring the use of the 
left hand.  Finally, in February 2002 the VA examiner 
described the veteran's left hand use as "very limited," 
with diminished sensation and weakened movement and fatigue.  
The examiner also stated that the veteran was not, in fact, 
using his left hand.  The examiner again noted that the 
veteran would not be able to perform tasks requiring the use 
of his left hand.  Thus, based on the medical findings of 
record showing that the veteran has no significant function 
remaining in his left hand in terms of grip strength, fine 
motor skills or motion range, the Board concludes that the 
veteran has effectively lost the use of his left hand, 
warranting assignment of a 60 percent evaluation pursuant to 
Diagnostic Code 5215.

The Amputation Rule states, in pertinent part:  "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68 (2002).  
As noted, the veteran's left hand is his minor hand.  Herein 
he has been assigned the maximum schedular evaluation for 
loss of use of the minor hand under Diagnostic Code 5125 and 
he has also been assigned the maximum evaluation permitted 
for amputation of the minor hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5126.  Accordingly, the Board concludes that 
the 60 percent evaluation assigned for the veteran's service-
connected left hand is the maximum schedular evaluation 
available.

The Board notes, however, that the veteran is eligible for 
special monthly compensation pursuant to 38 C.F.R. § 3.350.  
The Board further notes that to the extent the veteran argues 
entitlement to a TDIU based on the disability resulting from 
both hands, such matter is deferred pending additional 
development on an inextricably intertwined matter, but will 
be addressed in a later decision.


ORDER

Entitlement to a 60 percent schedular evaluation, and no 
more, for residuals of a fracture of the left first 
metacarpal, with arthritis and carpel tunnel syndrome, is 
granted, subject to the criteria governing the payment of 
monetary awards.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

